internal_revenue_service appeals_office e ninth street suite cleveland oh department of the treasury person to contact number release date date date a b certified mail dear refer reply to in re eo revocation tax period s ended form required to be filed employer_identification_number d vil this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the internal_revenue_code effective date our adverse determination was made for the following reason s a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates that you are not operated to further the interests of a charitable_class therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 c contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory ' judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a eradot karen a skinder appeals team manager government entities division department of the treasury internal_revenue_service commerce street mc4915 dal dallas texas date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear vv e have enclosed a copy of our report of examination explaining why wa revocation of your exempt status under sec_501 of tire interna fl even code is necessary me x gode if you accept our findings take no further action we will issue a fina revocation letter if you do not agree with our proposed revocation you must submit tc 1is a written request for appeals_office consideration within days from the daie of this letter tc protest our decision your protest should include a statement o applicable law and arguments in support of your position f the tacts ine an appeals officer will review your case the appeals_office is independen of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and fubiication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication aiso inciudes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explainesc in if we issue a determination_letter to you based on technica advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter calaog mumbar dollar_figureudf e w lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_886 a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended dec 20xx dec 20xx issue whether org org operated exclusively for exempt purposes within the meaning of ilr c sec_501 facts overview org was incorporated in state on january 20xx as a for-profit entity on july 20xx org amended its articles of incorporation to change its status to that of a nonprofit corporation name is the registered agent and president the organization’s address is xxxxxxxxx org filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on march 20xx by letter dated august 20xx based on the information org provided in its application_for exemption and subsequent related correspondence and on the assumption that org would operate in the manner represented in its application and additional information provided the internal_revenue_service irs recognized org as a tax exempt_organization as described in sec_501 as of january 20xx org has promoted and operated a down payment assistance dpa program for home buyers from 20xx through october of 20xx through its dpa program org provided funds to home buyers to use as the down payments or for closing costs and in turn collected the same amount plus an additional fee from the house sellers as more fully described below under org program down payment assistance was provided for fha housing loan programs without any income or asset limitations application_for recognition of tax exempt status as discussed above on march 20xx org filed an application_for exemption with the irs in that application org stated the following as its purpose the purpose of the organization is to provide individuals and families who desire to purchase a home but are without the financial resource to raise the required down payment with the financial support in the form of a grant from this non-profit organization we are forming to allow the dream of being a homeowner to become possible during the consideration of the application the irs requested that org clarify its proposed activity with respect to income limits and financial need org stated in its form acrev department of the treasury - internal_revenue_service page -1- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended dec 20xx dec 20xx reply letter to internal_revenue_service on may 20xx the class of potential recipients of grants will be home buyers that are low to moderate income families and individuals with a steady job there will be no specific restrictions on who may apply or whom will be considered as possible grantees other than those individuals or families who would not otherwise be approved for mortgage loan in order to make monthly payments on the mortgage loan by letter dated june 20xx the irs advised org since you do not limit your assistance to a charitable_class of individuals such as low-income individuals it does not appear that your program qualifies for exemption under sec_501 c of the code org stated in an attachment to a letter to the irs dated july 20xx that it had amended article of its articles of incorporation to include the following org will only provide down payment assistance to individuals that qualify as low-income low income families will be identified in accordance with the income limits computed and published by the department of housing and urban development hud in income limits for low and very low-income families under the housing act of the term low-income is defined by the statute a sec_80 percent of the area’s median income concerning financial support org stated in its application the source of financial support will be in the form of donations from churches businesses individuals banks mortgage companies and community re-investment programs federal returns org filed form_990 for the calendar_year ended december 20xx in 20xx the only reported activity was the operation of its dpa program described in more detail below according to part ill of the form_990 the primary exempt_purpose of org was to assist families to purchase homes it stated the following as its accomplishment during 20xx provide down payment assistance to help low to moderate income families purchase homes in 20xx and 20xx org reported revenue in the amounts of dollar_figure dollar_figure most were paid to org by sellers participating in the org dpa program in 20xx respectively of those amounts dollar_figure all and dollar_figure and form acrev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended dec 20xx dec 20xx org and 20xx respectively org characterized these payments as program service revenue org reported that it distributed dollar_figure down payment assistance to homebuyers for use as down payments and or to pay for closing costs the balance of its expenditures was reported as paid for the categories management and general’ and fundraising in 20xx and dollar_figure in 20xx in dpa program org promoted its dpa program to builders lenders loan officers mortgage brokers real_estate agents buyers and sellers through its website website flyers advertising and other methods most if not all of the participants in the org dpa program utilized federal housing administration fha financing for their home purchase the org website described the down payment assistance program as follows buyer qualifies for a loan from a lender that accepts non-profit gift donations seller agrees to utilize the program and then signs one required form called the seller's agreement the lender completes a one-page online gift request form and has the buyer sign the gift letter the gift funds are then wired to the closing attorney agent the day before the closing date the seller pays a service fee to american homebuyers after the closing to replenish the pool of funds for future gifts through the org dpa program buyers receive a gift grant of the funds they use for the down payment during the years under examination the down payment gift grants were amounts as determined by the lender often the amount wa sec_3 of the property's stated sales_price a home buyer was eligible to participate in the org dpa program only if the buyer purchased a house from a seller who agreed to org contractual terms org and the sellers entered into agreements requiring sellers to pay org an amount equal to the form acrev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items department of the treasury- internal_revenue_service org schedule no or exhibit year period ended dec 20xx dec 20xx down payment gift grant that the buyer received under the org dpa program and an additional processing fee usually an amount between dollar_figure and dollar_figure although org stated that the seller's payment was not provided directly to the buyer but instead was used to replenish the pool of funds used to provide gift grants to subsequent buyers in essence these transactions resulted in a circular flow of the money the sellers made payments to org org provided the funds to the buyers the buyers used the funds to make the down payment necessary to purchase a home from the sellers thereby returning the funds to the sellers despite the representations in its amended articles of incorporation provided during the application_for exemption process org did not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the records provided by org did not include data on the buyers’ incomes and gave no indication that org screened for this data rather the org dpa program provided gifts to any homebuyers who qualified for loans org promotional material and advertising made it clear anyone who could qualify for some type of loan was eligible for the org dpa in addition org documents from their website explicitly state the down payment gift grant to a buyer comes from preexisting org funds rather than from the seller's payment in the transaction org does not solicit outside public contributions nor does it have any source of funds other than payments from sellers since the seller of a property is required to make a payment to org equal to the amount of the down payment assistance provided to the buyer plus the fee to org the actual source of the down payment assistance is in effect the seller's gift grant in org brokered dpa to over big_number home buyers org did not promote its dpa program by advising house sellers and others that sellers may claim charitable deductions on their federal_income_tax returns for amounts they pay to org on its website webiste its advertisements and in other promotional materials org states that its fee is not tax deductible as a charitable_contribution because the seller derives the full benefit of the contribution through the sale of a home each seller’s contract obligates the seller in consideration for participating in the org program to pay org an amount equal to the amount of the dpa received by the buyer and an additional processing fee the contract which was required to be signed by each participating seller stated if for any reason this property does not close or the property closes without using the org gift funds the seller is under no obligation to pay this service fee form acrev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended dec 20xx dec 20xx org the parties to the down payment assisted real_estate transactions including the sellers realtors builders and lenders benefited more than incidentally from org operations the following information taken from some of org promotional materials clearly demonstrates this benefit lenders org promotional materials told lenders that using org dpa program will provide the following benefits e e save thousands of dollars by eliminating potential fines and or buy backs at no direct_cost avoid the hud neighborhood watch and credit watch termination list stay ahead of the competition by improving pricing from the investors gain access to a vehicle that would potentially make mortgage payments on behalf of the homebuyer effectively eliminate delinquencies defaults and foreclosures org provided dpa not only to home buyers in the state state area it also provided assistance to home buyers in several other states including sate state and state org1 the president of org name is the sole owner of org1 org‘1 a for-profit entity incorporated in state although org1 had limited activity all of its income was from transactions associated with org in the year 20xx it received dollar_figure this program under ' other activities name president of org reported in interviews on october and of 20xx that org has also made house payments on a case-by-case basis for its dpa clients with financial difficulties reported that it made house payments in the amount of dollar_figuree that org assisted many homeowners in loss mitigation by preparing workout packages with the servicing lenders he also stated that org educated hundreds of borrowers with their homebuyers education courses in comments concerning the interview notes name added in stated further that org has not operated a dpa program since october of 20xx form acrev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended dec 20xx dec 20xx org and that the focus of org since that time has been on homebuyer education and foreclosure prevention details as to numbers of people served and amounts expended in those activities were not provided law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v united_states cl_ct affd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that form a rev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended dec 20xx dec 20xx provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits care to indigent pregnant women it only did so when a family willing to adopt a woman ’s child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house in addition although the organization provided health cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party's candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively form acrev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended dec 20xx dec 20xx org charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families in obtaining improved housing including conducting a training course relative to various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans form acrev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended dec 20xx dec 20xx org revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and analyzed whether each organization qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families eligible for loans under a federal housing program which did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to improve the housing needs of minority groups by building housing units for sale to persons of low and moderate-income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate-income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations in early the irs issued revrul_2006_27 2006_1_cb_915 which describes three organizations involved in providing down payment assistance and form 886-a rev department of the treasury - internal_revenue_service page -9- department of the treasury - intemal revenue service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended dec 20xx dec 20xxk org determines whether each qualifies for exempt status under sec_501 the organization described in situation makes assistance available to low-income families to purchase decent and safe homes throughout the metropolitan area in which it is located individuals are eligible to participate if they are low-income and have the employment history and financial history to qualify for a mortgage with the exception that they do not have the funds necessary for down payments the organization in situation offers financial seminars conducts educational activities to prepare the individuals for home ownership and requires a home inspection report before providing funds for down payment assistance to fund the program the organization conducts broad based fundraising that attracts gifts grants and contributions from the general_public further the organization has policies in place to ensure that the grant making staff does not know the identity or contributor status of the home seller or other parties who may benefit from the sale and does not accept contributions contingent on the sale of particular properties because the organization described in situation relieves the poor and distressed requires a home inspection to insure that the house is habitable conducts educational seminars has a broad based funding program and has policies to ensure that the organization is not beholden to particular donors the service held that the organization is operated exclusively for charitable purposes and qualifies for exemption from federal taxation as an organization described in sec_501 the organization described in situation of revrul_2006_27 is like that described in situation except that its staff knows the identity of the party selling the home and may know the identity of other parties involved in the sale the organization receives a payment from the seller the amount of which bears a direct correlation to the amount of down payment assistance provided in substantially_all the cases in which the organization provides assistance to the home buyers and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization because the organization described in situation provides down payment assistance amounts that directly correlate to the amounts provided by home sellers and relies primarily on payments from home sellers and real-estate related businesses that stand to benefit from the transactions to finance its program the service held that the organization described in situation is not operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax as an organization described in sec_501 situation describes an organization that is restricting its activities to a particular area in a city as a residential community org not only did not confine itself to a community in the state area but provided loans through the state and to other states as form acrev department of the treasury - internal_revenue_service page -10- department of the treasury - intemal revenue service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended dec 20xx dec 20xx org previously mentioned there is no indication that the organization limited its loans to blighted areas benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo aff'd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of ku's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations activity the tax_court nevertheless upheld the commissioner’s denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 although supporting charitable organizations may be a charitable effective date of revocation form acrev department of the treasury - internal_revenue_service page -11- department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended dec 20xx dec 20xx org an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely ona favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq government s position org does not operate exclusively for exempt purposes as an organization described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 and provides substantial private benefit to persons who do not belong to a charitable_class despite the representations in its correspondence concerning its application_for exemption and amended articles of incorporation org did not have any income limitations for participation in its dpa program it did not screen applicants for down payment assistance based on income org records do not include any data on the buyers’ incomes instead the program was open to anyone without any income limitations who otherwise qualified for these loans charitable purposes include relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations org’s down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing the down payment assistance program did not serve exclusively low income persons page -12- the president of org stated that the organization relied upon the lenders to do their due diligence in determining that the buyers meet fha guidelines for loans in addition the org dpa program does not limit assistance to specific geographic areas or target those areas experiencing deterioration or neighborhood tensions org made down payment assistance available for buyers of homes throughout state and in other department of the treasury - internal_revenue_service form acrev department of the treasury - intemal revenue service form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended dec 20xx dec 20xx org states including state state and state see revrul_70_585 situation the down payment assistance was available for any property that is otherwise is able to qualify for a mortgage as long as the seller was willing to agree to pay the gift grant amount and the fee arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org dpa program were directed to exclusively low income individuals or disadvantaged communities the organization’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses that stood to benefit from the transactions demonstrates the dpa program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in this dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their homes at the full listed prices or by being able to reduce the amounts of the negotiated discounts on their homes buyers who participate in the dpa program benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals and builders who participate in the org dpa program benefit by selling more homes due to lowering seller fees selling homes faster with a qualified pool of buyers making more money with selling homes at appraised listed prices and receiving of funds more quickly through the org process of wiring funds within hours the org dpa program provides private benefit to the various parties in each home sale the manner in which org operated its dpa program shows that private benefit to the various participants in the program was the intended outcome of org operations rather than a mere incident of such operations org’s down payment assistance procedures were designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers to finance its down payment assistance activities org relied exclusively on sellers and other real_estate related businesses that stood to benefit from the transactions form a rev department of the treasury - internal_revenue_service page -13- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended dec 20xx dec 20xx org org neither solicited nor received funds from other sources except for about of its revenue in 20xx before providing down payment assistance org took into account whether there was a home seller willing to make a contribution to cover the down payment assistance the applicant had requested the organization required the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller's home plus an administrative fee of several hundred dollars per home sale in fact org secured an agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transactions took place unless the organization was assured the amount of the down payment plus the fee was paid_by the seller upon closing org receipt of a home seller payment equal to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of the organization’s operations in this respect org is similar to the organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially based on the foregoing org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption as an organization described in sec_501 the government proposes revoking the tax exemption for org effective january 20xx the organization operated in a manner materially different from its representation its application materials in that it did not restrict its down payment assistance to low income individuals revocation of a determination_letter may be retroactive if the organization operated in a manner materially different from that which was originally represented sec_601_201 revproc_2003_4 org’s operation of its dpa program in a manner materially different from the description provided in its application materials for exemption justifies retroactive revocation of its tax exempt status taxpayer’s position the position of org is that it has tried to remain true to its mission in helping families achieve homeownership and that it has have run its non-profit organization with the utmost integrity org is proud of the fact that over of the money it has received form 886-acrev department of the treasury - internal_revenue_service page - form_886 a name of taxpayer explanation of items department of the treasury - intemal revenue service org schedule no or exhibit year period ended dec 20xx dec 20xx has been given to low-to-moderate income families purchasing homes org states that it has have been dedicated to educating home buyers to be more responsible homeowners in the community org maintains that it has provided education through its ongoing first time homebuyers default management loss mitigation and foreclosure prevention courses in addition org states that it has provided loss mitigation services and kept homebuyers from going into default and foreclosure org states that since inception it has been able to keep homeowners in their homes by making their mortgage payments without a charge or a repayment for this service as of october 20xx org maintains that it no longer provided seller assisted down payment assistance conclusion in order to qualify for exemption under sec_50i c an organization must be both organized and operated to achieve a purpose that is described in that code section the org dpa program did not operate exclusively for an exempt_purpose as described in sec_501 org provided down payment assistance to individuals and families for the purchases of homes regardless of their income levels or needs org dpa activities did not target neighborhoods in need of rehabilitation or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination org operated in a manner indistinguishable from a commercial enterprise the organization’s primary activity was brokering transactions to facilitate the selling of homes org brokering services were marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income levels or needs and regardless of the condition of the community in which the home is located alliances were built with the realtors lenders home builders and title companies to assure future business for the mutual benefit of the participants although org may have engaged in some educational and charitable activities in its homebuyer education programs and payment of some mortgage payments its primary activity was facilitating down payment assistance to any individual who qualified for a loan without regard to income provided that the seller had agreed to pay the down payment assistance amount to org org is not operated exclusively for exempt purposes within the meaning of sec_501 for the foregoing reasons revocation of exempt status is proposed because the facts show that in 20xx org foundation inc operated in a manner materially different from that represented in its application_for exemption form and related supporting materials the government proposes the revocation be effective january 20xx form avrev department of the treasury - internal_revenue_service page -15-
